11/30/2021



                                                                        Case Number: DA 21-0481




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                         Case No. DA-0481

IN RE THE MARRIAGE OF
ROBYN M. RYERSON,
n/k/a ROBYN R. MADISON,                         ORDER GRANTING
                                               EXTENSION OF TIME
                      Petitioner/Appellee,

-vs-

PATRICK S. RYERSON,

                    Respondent/Appellant.


       IT IS HEREBY ORDERED that Respondent/Appellant have an additional

30 days to file his Opening Brief.

       Electronically dated and filed below.




                                         1                  Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                               November 30 2021